Dismissed and Memorandum Opinion filed June 18, 2009







Dismissed
and Memorandum Opinion filed June 18, 2009.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-09-00117-CV
____________
 
LINDA OGBODU, Appellant
 
V.
 
PAMELA GOUDEAU, Appellee
 

 
On Appeal from the
County Civil Court at Law No. 4
Harris County,
Texas
Trial Court Cause
No. 930416
 

 
M E M O R
A N D U M   O P I N I O N




This is
an appeal from a judgment signed January 22, 2009.  The clerk=s record was filed on February 6,
2009.  The reporter=s record has not been filed.  The official court reporter for
County Civil Court at Law No. 4 informed this Court that appellant had neither
requested nor made arrangements for payment for the reporter=s record.  On March 24, 2008, the
clerk of this court notified appellant that we would consider and decide those
issues that do not require a reporter=s record unless appellant, within 15
days of notice, provided this court with proof of payment for the record.  See
Tex. R. App. P. 37.3(c). 
Appellant filed no reply. 
On April
30, 2009, this Court issued an order stating that unless appellant submitted
her brief on or before June 1, 2009, or the Court would dismiss the appeal for
want of prosecution.  See Tex. R.
App. P. 42.3(b).  Appellant filed no response.
Accordingly,
the appeal is ordered dismissed.
 
PER
CURIAM
 
Panel consists of Justices Seymore, Brown, and
Sullivan..